PANISH SHEA & BOYLE LLP

11111 Santa Monica Boulevard, Suite 700

Los Angeles, Califomia 90025

© 310.477.1699 fax

310.477.1700 phone

o fe NSN DBD A FP WYO NHN

NY NO NO HN NH WH DN NV NO FH KF | KF KF KF Fl RrPretllUc Eh hl
eo nN BHO UO FB WO NO KY§ BD OBO Fe ANA DBD A FP WY NY | &

 

 

Case 1:20-cv-00484-JGK-DCF Document9 Filed 01/22/20 Page 1 of 10
Case 1:20-cv-00484-JGK Document9 Filed 01/22/20 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JANE DOE, Case No. _1:20-cv-00484
Plaintiff, COMPLAINT FOR DAMAGES
v.
DARREN K. INDYKE and RICHARD D.

KAHN, in their capacities as executors of the DEMAND FOR JURY TRIAL
ESTATE OF JEFFREY E. EPSTEIN,

GHISLAINE MAXWELL, an individual,

Defendants.

 

 

Plaintiff Jane Doe ("Doe" or "Plaintiff") alleges as follows:
INTRODUCTION

1. This case arises out of years of sexual abuse and exploitation of a young girl by
notorious pedophile and convicted sex offender Jeffrey Epstein ("Epstein"). It all started in 1994
when 13-year-old Jane Doe met Epstein and Defendant Ghislaine Maxwell ("Maxwell") at a
summer camp in Michigan. Jane Doe was their first known victim and was subsequently abused
by Epstein and Maxwell for years as a young girl, suffering unimaginable physical and
psychological trauma and distress. Despite that, Jane Doe has persevered and survived to tell her
story, to hold her perpetrators accountable and to seek justice for the atrocities committed against
her.

2. Throughout his life, Epstein systematically perpetrated acts of molestation,
exploitation, assault and rape on hundreds of young girls. Epstein's system of abuse was
facilitated in large part by his co-conspirator and accomplice, Maxwell, who helped supply him
with a steady stream of young and vulnerable girls—many of whom were fatherless, like Jane

Doe, and came from struggling families.

1
COMPLAINT FOR DAMAGES

 
PANISH SHEA & BOYLE LLP

11111 Santa Monica Boulevard, Suite 700

Los Angeles, California 90025

* 310.477.1699 fax

310.477.1700 phone

&- Ww N

oOo Se “SN DWN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:20-cv-00484-JGK-DCF Document9 Filed 01/22/20 Page 2 of 10
Case 1:20-cv-00484-JGK Document 9 Filed 01/22/20 Page 2 of 10

3. This system, which took years to develop, all started with them exploiting and
abusing Jane Doe who they used as a guinea pig to refine their criminal enterprise and widen their
network of additional sexual abuse victims.

THE PARTIES

4. Plaintiff Jane Doe is a citizen of the State of California. At all times relevant to this
suit, Doe was a minor child living in Florida and New York and who was sexually abused while
she was a minor by Defendants in New York.

5. Defendant Ghislaine Maxwell is domiciled in the State of New York.

6. Defendant Darren K. Indyke is sued in his capacity as an appointed executor of the
Estate of Jeffrey E. Epstein.

7. Defendant Richard D. Kahn is sued in his capacity as an appointed executor of the
Estate of Jeffrey E. Epstein.

JURISDICTION AND VENUE

8. Plaintiff is domiciled in California.

9. Jeffrey Epstein was a citizen of the United States domiciled in the U.S. Virgin
Islands at the time of his death. As the legal representatives of the Estate of Jeffrey E. Epstein,
Darren K. Indyke and Richard D. Kahn are deemed citizens of the U.S. Virgin Islands. The matter
in controversy exceeds the sum of $75,000, and therefore jurisdiction in this Court is proper. 28
ULS.C. § 1332(c)(2).

10. Ghislaine Maxwell is domiciled in New York.

11. A substantial part of the events giving rise to these causes of action occurred in the
Southern District of New York, thus venue in this district is proper. 28 U.S.C. § 1391(b)(2).

JURY DEMAND
12. Plaintiff hereby demands a trial by jury on all of her claims in this action.
FACTUAL ALLEGATIONS
Epstein and Maxwell's Abuse of Doe
13. In the summer of 1994, Jane Doe met Jeffrey Epstein and Ghislaine Maxwell at

Interlochen Arts Camp in Michigan when she was only 13-years-old. Doe was there as a student

2
COMPLAINT FOR DAMAGES

 
PANISH SHEA & BOYLE LLP

11111 Santa Monica Boulevard, Suite 700

Los Angeles, Califomia 90025

© 310.477.1699 fax

310.477.1700 phone

oOo fe IN BO Un FF W NY

NON NO ND WH NY NY NY NV NO FY FF FP Ff FTF FF Ff FF KF FS
oN HK UN BR WO NYO —|& CO YO HN DA F&F WO NY KS O&O

 

 

Case 1:20-cv-00484-JGK-DCF Document9 Filed 01/22/20 Page 3 of 10
Case 1:20-cv-00484-JGK Document9 Filed 01/22/20 Page 3 of 10

in the voice program. Doe was sitting alone on a bench between classes when Epstein and
Maxwell approached her. Epstein bragged to her about being a patron of the arts and giving
scholarships to talented young artists like Doe. Epstein and Maxwell probed her at length about
her background, family situation and where she lived. As Doe got up to leave, Epstein requested
her mother’s phone number back in Florida. She was alarmed by his request, but also feared that
she could not refuse the older man's request so she complied and provided him with the phone
number.

14. Several weeks later, once Doe had returned from Michigan to Florida, Epstein
called Doe's home. Epstein first spoke with Doe's mother about how he mentors young kids and
provides scholarships for the arts. He requested to speak to Doe and invited her and her mother to
his mansion in Palm Beach. He sent a driver across town to pick them up.

15. Over the course of the next several months, Epstein and Maxwell attempted to
groom and mentor 13-year-old Jan Doe. Epstein gave himself the name of Doe’s “godfather”
while Maxwell acted like an older sister to her. They took her to movies, went shopping with her
and lounged around Epstein’s estate with her. Epstein and Maxwell then started to make sexual
references when they were with her. For instance, Maxwell told Doe that having sex with ex-
boyfriends was easy because once you slept with them “they ve been grandfathered in and you
could go back and fuck them whenever you wanted.” Epstein also started to slowly display his
pedophilic ways when shopping with Doe and Maxwell. Instead of Doe picking out clothes she
wanted to wear, Epstein insisted that she pick out and wear little children’s cotton underwear.
Also, after nearly every visit with Epstein and Maxwell, Epstein sent Doe home with two or three
one-hundred-dollar bills to give her mother since "she’s having a hard time and struggling as a
widow.”

16. | While these visits made Doe extremely uncomfortable, Epstein and Maxwell made
her feel she could not refuse them. During this time, Epstein started to pay for voice lessons for
Doe and insisted that Doe could not advance her career in any way without him. When Doe
expressed hesitation about spending time with Epstein and Maxwell or acquiescing to their

desires, Epstein and Maxwell would threaten Doe, and scold her for being “ungrateful”.

3

 

COMPLAINT FOR DAMAGES

 
PANISH SHEA & BOYLE LLP

11111 Santa Monica Boulevard, Suite 700

Los Angeles, Califormia 90025

* 310.477.1699 fax

310.477.1700 phone

Oo eo IN HBR A F&F WY NY

NY PO NO WH NY NY NY YN NO HK KH FP FF SY FS FY FE KK SS
eo KN TO A BP WY NK CO Oo oO HN DH TW FF WY NY KF &

 

 

Case 1:20-cv-00484-JGK-DCF Document9 Filed 01/22/20 Page 4 of 10
Case 1:20-cv-00484-JGK Document9 Filed 01/22/20 Page 4 of 10

17. During one of Doe's encounters with Epstein, he took her to Mar-a-Lago where he
introduced her to its owner, Donald J. Trump. Introducing 14-year-old Doe to Donald J. Trump,
Epstein elbowed Trump playfully asking him, referring to Doe, "This is a good one, right?"
Trump smiled and nodded in agreement. They both chuckled and Doe felt uncomfortable, but, at
the time, was too young to understand why.

18. Towards the end of 1994, Epstein invited Doe into his pool house, where he
grabbed her, put her on his lap and started masturbating. Epstein told her that was what to expect
from photographers who were soon going to be take modeling pictures of her. However, when
Doe was ultimately photographed by these professional photographers, they did no such thing.

19. Over the next few years, the sexual abuse escalated. On a regular basis, Epstein
would digitally penetrate Doe, force Doe to perform sexual acts on him and apply vibrators on
different parts of Doe’s body. The abuse occurred at Epstein’s home in Palm Beach, Florida,
Epstein’s townhouse on 9 East 71st Street in New York City, and Epstein’s ranch in New Mexico.
When travelling to these places, Doe often flew with Epstein and Maxwell in Epstein’s private jet.

20. In 1996, when Doe was 16-years-old, Epstein moved Doe to New York City. At
first, Epstein put Doe up in his apartment on 65th Street and 2nd Avenue. After a few months,
Epstein co-signed the lease for Doe and Doe's mother for an apartment. Additionally, Epstein paid
her tuition at a private high school in Manhattan as well.

21. | Once Epstein had secured Doe in New York and made her and her family
completely dependent on him financially (including, for the roof over their heads), Epstein’s abuse
of Doe continued to escalate.

22. In 1997, while at Epstein’s townhouse on 9 East 71st Street in the City of New
York, Epstein asked 17-year-old Doe if she had a boyfriend. Doe replied that she did not. Epstein
responded that when she did have a boyfriend she would want the sex to be “good” and that she
should “get it over with already,” meaning lose her virginity. Despite Doe's resistance, Epstein
then pushed Doe down onto her stomach and raped her. From that point forward for several years

in New York, Epstein raped Doe on multiple occasions.

4
COMPLAINT FOR DAMAGES

 
PANISH SHEA & BOYLE LLP

11111 Santa Monica Boulevard, Suite 700

Los Angeles, Califomia 90025

© 310.477.1699 fax

310.477.1700 phone

o 28 NN NHN WA FH WHO NO —

NY NO NH NH NH NO NWN DN NO Fe FF FY FF FF FOF OO ESEllUlUhc rh
ao oN BN ON BP WO NY KH OO TFN HN OW FP WD YO KF OS

 

 

Case 1:20-cv-00484-JGK-DCF Document9 Filed 01/22/20 Page 5 of 10
Case 1:20-cv-00484-JGK Document9 Filed 01/22/20 Page 5 of 10

23. During Doe's time in New York, Maxwell also regularly facilitated Epstein's abuse
of Doe and was frequently present when it occurred.

24. In 1999, Doe moved to Los Angeles to start a career. Upon moving to Los Angeles
and being physically away from Epstein and Maxwell, Doe finally felt like she could escape
Epstein's abuse and stopped returning his frequent calls where he would threaten and berate her for
not appreciating him.

25. Despite Doe's physical escape from Epstein and Maxwell, the years of abuse and
exploitation perpetrated against her by them cause her immeasurable pain and suffering every day.

Epstein's Death and Will

26. In July 2019, Epstein was indicted by the Unites States Attorney’s Office for the
Southern District of New York.

27. On August 10, 2019, Epstein was found dead in his jail cell at the Metropolitan
Correctional Center, where he was being held pending trial. Upon information and belief, New
York City’s medical examiner concluded Epstein died by suicide.

28. On August 15, 2019, Epstein’s last will and testament (the “Will’”) was filed in the
Probate Division of the Superior Court of the Virgin Islands.

29. The Will indicated that it was executed by Epstein on August 8, 2019 at the
Metropolitan Correctional Center. The Will was accompanied by affidavits from Darren K.
Indyke and Richard D. Kahn attesting to their “Oath of Willingness to Serve as Executor and
Appointment of Local Counsel.” Mr. Indyke and Mr. Kahn also filed a Petition for Probate and for
Letters Testamentary in the Superior Court of the Virgin Islands.

30. The Will’s first article directs Epstein’s executors “to pay from my estate all
expenses of my last illness, my funeral and burial expenses, the administration expenses of my
estate and all of my debts duly proven and allowed against my estate.” The Will further directs
that “after the payments and distributions provided in Article FIRST,” Epstein “give[s] all of my

property, real and personal, wherever situated...to the then acting Trustees of The 1953 Trust.”

5
COMPLAINT FOR DAMAGES

 
PANISH SHEA & BOYLE LLP

11111 Santa Monica Boulevard, Suite 700

Los Angeles, Califomia 90025

310.477.1700 phone

© 310.477.1699 fax

oOo fe NIN DBO OA FF WY NO —

NO wo DN ND WN WN WN WN NO eke ke FSF FF KF FSF OU eS Ol ES|llUh Ell
oa nN BDO A F&F WO NO | DBD Oo BH NT HDB A F&F WO NYO | &

 

 

Case 1:20-cv-00484-JGK-DCF Document9 Filed 01/22/20 Page 6 of 10
Case 1:20-cv-00484-JGK Document9 Filed 01/22/20 Page 6 of 10

31. On August 26, 2019, Defendant Darren K. Indyke filed a Certificate of Trust with
the Superior Court for the Virgin Islands, confirming that he and Defendant Richard D. Kahn are
the two Trustees of The 1953 Trust.

32. On September 6, 2019, Magistrate Judge Carolyn P. Hermon-Percell of the
Superior Court of the Virgin Islands ordered that Epstein’s will be admitted to probate and
authorized Mr. Indyke and Mr. Kahn to administer the estate.

FIRST CAUSE OF ACTION
(Sexual Assault)

33. Plaintiff incorporates by reference all preceding paragraphs and re-alleges them as
if set forth fully herein.

34. On numerous occasions over several years, Epstein, with Maxwell's assistance,
made violent sexual demands on Plaintiff while placing his hands on her body in a position of
dominance and control and while touching Plaintiff in violent and invasive ways.

35. | These demands, often made when young Plaintiff was alone with Epstein or with
only Epstein and Maxwell, were intended to frighten Plaintiff into submitting to his sexual
demands and placed Plaintiff in apprehension of harm.

36. This conduct caused Plaintiff serious and persistent harm and contributed to
injuries that Plaintiff continues to suffer.

37. This cause of action is timely under the Child Victims Act, N.Y. C.P.L.R. § 214-g
(McKinney 2019), because it arises out of conduct perpetrated against Plaintiff when she was
under the age of 18 that constitutes a sexual offense as defined in Article One Hundred Thirty of
the New York Penal Law (“Article 130”). See N.Y. P.L. § 130.52; N.Y. P.L. § 130.55.

SECOND CAUSE OF ACTION
(Sexual Battery)

38. Plaintiff incorporates by reference all preceding paragraphs and re-alleges them as

if set forth fully herein.

39. | Onnumerous occasions over several years, Epstein raped Doe.

6

 

COMPLAINT FOR DAMAGES

 
PANISH SHEA & BOYLE LLP

11111 Santa Monica Boulevard, Suite 700

Los Angeles, California 90025

* 310.477.1699 fax

310.477.1700 phone

oO S&F NS DBD A F&F WH ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:20-cv-00484-JGK-DCF Document9 Filed 01/22/20 Page 7 of 10
Case 1:20-cv-00484-JGK Document9 Filed 01/22/20 Page 7 of 10

40. | Onnumerous occasions over several years, Epstein digitally penetrated Doe with
his fingers, tongue and foreign objects.

41. | On numerous occasions over several years, Epstein made otherwise unwanted,
unlawful, harmful, and offensive physical contact with Plaintiff's body.

42. This conduct caused Plaintiff serious and persistent harm and contributed to
injuries that Plaintiff continues to suffer.

43. This cause of action is timely under the Child Victims Act, N.Y. C.P.L.R. § 214-g
(McKinney 2019), because it arises out of conduct perpetrated against Plaintiff when she was
under the age of 18 that constitutes a sexual offense as defined in Article One Hundred Thirty of
the New York Penal Law (“Article 130”). See N.Y. P.L. § 130.52; N.Y. P.L. § 130.55.

THIRD CAUSE OF ACTION
(Intentional Infliction of Emotional Distress)

44. Plaintiff incorporates by reference all preceding paragraphs and re-alleges them as
if set forth fully herein.

45. Epstein and Maxwell’s campaign of sexual abuse against a teenaged Plaintiff was
extreme and outrageous conduct that shocks the conscience.

46. Epstein and Maxwell’s serial sexual assaults, committed during the course of a
methodical plan of recruitment, enticement, and attack, inflicted severe pain and anguish upon
Plaintiff.

47. Epstein and Maxwell directed this conduct at Plaintiff and knew that it would cause
severe and lasting emotional distress. Indeed, the conduct caused Plaintiff severe and lasting
emotional distress and serious injuries to her mental health.

48. This cause of action is timely under the Child Victims Act, N.Y. C.P.L.R. § 214-g
(McKinney 2019), because it arises out of conduct perpetrated against Plaintiff when she was
under the age of 18 that constitutes a sexual offense as defined in Article One Hundred Thirty of
the New York Penal Law (“Article 130”). See N.Y. P.L. § 130.52; N.Y. P.L. § 130.55.

FOURTH CAUSE OF ACTION

(Negligent Infliction of Emotional Distress)

i
COMPLAINT FOR DAMAGES

 

 
PANISH SHEA & BOYLE LLP

11111 Santa Monica Boulevard, Suite 700

Los Angeles, Califomia 90025

¢ 310.477.1699 fax

310.477.1700 phone

oo oO SN DH A FP WO NO —

NY NY WN NY NY NO NO WN NO | & 8 ee ee mee
“ao SN DN OH FF WD NY KH DT CO Oo ND DB A BB WHO HPO K C

 

Case 1:20-cv-00484-JGK-DCF Document9 Filed 01/22/20 Page 8 of 10
Case 1:20-cv-00484-JGK Document9 Filed 01/22/20 Page 8 of 10

49. Plaintiff incorporates by reference all preceding paragraphs and re-alleges them as
if set forth fully herein.

50. Epstein and Maxwell coaxed Plaintiff, then a teenaged girl, into Epstein's home for
a period of several years. They worked hard to groom her. Once under their supervision and
influence, Epstein and Maxwell proceeded methodically to sexually abuse Plaintiff.

51. | Epstein and Maxwell’s conduct was extreme and outrageous, breached a duty owed
directly to Plaintiff, endangered her physical safety, and caused severe and lasting emotional
distress and serious injuries to Plaintiff's mental health.

52. This cause of action is timely under the Child Victims Act, N.Y. C.P.L.R. § 214-g
(McKinney 2019), because it arises out of conduct perpetrated against Plaintiff when she was
under the age of 18 that constitutes a sexual offense as defined in Article One Hundred Thirty of
the New York Penal Law (“Article 130”), See N.Y. P.L. § 130.52; N.Y. P.L. § 130.55.

FIFTH CAUSE OF ACTION
(False Imprisonment)

53. Plaintiff incorporates by reference all preceding paragraphs and re-alleges them as
if set forth fully herein.

54. Defendants, in perpetrating the above-described non-consensual sexual assaults,
did, by use of threat and/or physical force, willfully and intentionally confine, detain, imprison
and/or restrain Plaintiff without lawful authority to do so, against her will, and without her
consent.

55, Plaintiff was aware of, and suffered the extreme effects of, the Defendants’
unlawful confinement.

56. As aconsequence of Defendants' false imprisonment of Plaintiff, she sustained
conscious pain and suffering, Plaintiff's health was impaired, Plaintiff suffered great mental
distress, shock, fright and humiliation, and Plaintiffs reputation and character were injured.

57. As a consequence of the conduct of Defendants, Plaintiff has incurred severe
psychological trauma and damage, has suffered great humiliation, loss of esteem, mental anguish

and suffering.

8
COMPLAINT FOR DAMAGES

 

 
PANISH SHEA & BOYLE LLP

11111 Santa Monica Boulevard, Suite 700

Los Angeles, Califomia 90025

© 310.477.1699 fax

310.477.1700 phone

o C&S SN DO A FP WD NO —

NO NO NO WN NO NV WN NO NO YF FS FS KF KF KF FO Fh Eel
oo N HO A Ff WO NYO FK§ FD OBO Fe ANA HD an FP WY NY KF CO

 

Case 1:20-cv-00484-JGK-DCF_ Document 9_ Filed 01/22/20 Page 9 of 10
Case 1:20-cv-00484-JGK Document 9 Filed 01/22/20 Page 9 of 10

58. This cause of action is timely under the Child Victims Act, N.Y. C.P.L.R. § 214-g
(McKinney 2019), because it arises out of conduct perpetrated against Plaintiff when she was
under the age of 18 that constitutes a sexual offense as defined in Article One Hundred Thirty of
the New York Penal Law (“Article 130”). See N.Y. P.L. § 130.52; N.Y. P.L. § 130.55.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff Jane Doe prays for this Court to:

59. Issue a judgment declaring that Defendant ESTATE OF JEFFREY E. EPSTEIN by
and through its executors, DARREN K. INDYKE and RICHARD D. KAHN, as legal
representatives of the Estate of Jeffrey E. Epstein, and Defendant GHISLAINE MAXWELL are
liable for the violations of law alleged in this case;

60. Award actual, compensatory, statutory, consequential and punitive damages;

61. | Award pre-judgment and post-judgment interest at the highest rate allowed by law;
and

62. Grant such further relief as this Court may deem just and proper.

Respectfully submitted,

Kevin Boyle (admission pending)
Robert Glassman (admission pending)
Nathan Werksman (admission pending)

Dated: _January 16,2020 __

 

PANISH SHEA & BOYLE LLP
11111 Santa Monica Blvd., Suite 700
Los Angeles, CA 90025

Telephone: (310) 477-1700
Facsimile: (310) 477-1699
boyle@psblaw.com
glassman@psblaw.com
werksman@psblaw.com

/s/ Benedict P. Morelli
Benedict P. Morelli
David T. Sirotkin
Sara A. Mahoney

MORELLI LAW FIRM PLLC

9
COMPLAINT FOR DAMAGES

 

 
PANISH SHEA & BOYLE LLP

11111 Santa Monica Boulevard, Suite 700

Los Angeles, California 90025
~ 310.477.1700 phone © 310.477.1699 fax

o Co NN HN A BP WO NO —

NH NO NO NO NO DN NO DO RO mm mi oe ei
aot DO rH FF WD NY KY DGD CO Oo ND DH WNW BP WHO NBO KH OC

10

 

 

(ase 1:20-cv-00484-JGK-DCF_ Document 9_ Filed 01/22/20 Page 10 of 10
Case 1:20-cv-00484-JGK Document9 Filed 01/22/20 Page 10 of 10

777 Third Avenue, 31° Floor
New York, NY 10017
Telephone: (212) 751-9800
Facsimile: (212) 751-0046
bmorelli@morellilaw.com
dsirotkin@morellilaw.com
smahoney@morellilaw.com

Attorneys for Plaintiff

COMPLAINT FOR DAMAGES

 
